Citation Nr: 1638743	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to the service-connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This mater comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2015, the Board denied the claim for hypertension.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Order, the Court vacated the September 2015 Board decision and remanded the matter for action consistent with the terms of the Joint Motion for Remand (JMR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2016 JMR, the parties agreed that the Board's decision should be vacated because the Board erred when it failed to address whether hypertension could be associated with presumed Agent Orange Exposure, to include ensuring an adequate VA examination was obtained addressing this theory of entitlement. 

The Veteran's in-service exposure to herbicides (Agent Orange) is presumed in light of his Vietnam service.  38 C.F.R. § 3.307(a)(6).  Hypertension is not specifically listed as a disease presumptively associated with exposure to Agent Orange.  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  

The Veteran was afforded a VA examination in November 2011 wherein the examiner concluded hypertension was less likely as not related to military service as the Veteran was diagnosed with hypertension many years post-discharge.  An addendum opinion dated in May 2014 further found that hypertension was not caused or aggravated by his service-connected diabetes mellitus.  Neither opinion addressed whether the Veteran's hypertension was directly due to his presumed in-service herbicide exposure.  Whether there is a potential relationship between the Veteran's hypertension and herbicide exposure must be addressed by an examiner.  Stefl, supra; Combee, supra.  

The Board finds that prior to considering the merits of the Veteran's claim, an addendum opinion should be obtained.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the VA examiner who rendered the May 13, 2014, opinion, if available.  Otherwise the opinion must be rendered by a similarly qualified provider.  An explanatory rationale must be provided for all opinions expressed.  

Please state whether the Veteran's hypertension is at least as likely as not (a 50 percent or greater probability) related or otherwise attributable to his presumed herbicide exposure regardless of whether the condition is a listed disease under 38 C.F.R. § 3.309(e).  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




